 1   Dustin D. Johnson (SBN: 234008)
     Two Rivers Law, P.C.
 2   2701 Del Paso Road, Suite 130-155
     Sacramento, CA 95835
 3   Phone: (877) 377-8070
     Fax: (916) 244-9889
 4

 5   Attorney for Kimberly S. Robinson
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                 No.     2:18-cr-00128-JAM
12                    Plaintiff,               STIPULATION REGARDING
                                               EXCLUDABLE TIME PERIODS UNDER
13          v.                                 SPEEDY TRIAL ACT; FINDINGS AND
                                               ORDER
14   BRIAN ROBINSON,
     KIMBERLY SANTIAGO ROBINSON,               DATE: June 18, 2019
15   CUC THI SCHAEFFER,                        TIME: 9:15 a.m.
     JOHN ACOSTA, and                          COURT: Hon. John A. Mendez
16   ANTONIO BENITEZ GONZALEZ
17
                      Defendant.
18

19                                       STIPULATION
20   1.    By previous order, this matter was set for status on June
21         18, 2019.
22   2.    By this stipulation, defendants now move to continue the
23         status conference until August 13, 2019 at 9:15 a.m., and to
24         exclude time between June 18, 2019, and August 13, 2019,
25         under Local Code T4.
26   3.    The parties agree and stipulate, and request that the Court
27         find the following:
28
                                              1
 1   a)   The government has represented that the discovery
 2        associated with this case includes investigative
 3        reports from multiple agencies, court documents,
 4        photographs, voluminous electronic materials, and
 5        various other documents. To date, the United States has
 6        made this discovery available to the defense and is
 7        prepared to make rolling physical productions
 8        contingent upon the execution of a protective order
 9        that will protect defendants’ and others’ personal
10        identifying information.
11   b)   Counsel for defendants desire additional time to review
12        discovery, consult with their clients, conduct
13        investigation and research related to the charges,
14        discuss potential resolutions with their clients and to
15        otherwise prepare for trial, if necessary. They believe
16        that failure to grant the above-requested continuance
17        would deny them the reasonable time necessary for
18        effective preparation, taking into account the exercise
19        of due diligence.
20   c)   The government does not object to the continuance.
21   d)   Based on the above-stated findings, the ends of justice
22        served by continuing the case as requested outweigh the
23        interest of the public and the defendant in a trial
24        within the original date prescribed by the Speedy Trial
25        Act.
26   e)   For the purpose of computing time under the Speedy
27        Trial Act, 18 U.S.C. § 3161, et seq., within which
28        trial must commence, the time period of June 18, 2019
                                2
 1             to August 13, 2019, inclusive, is deemed excludable
 2             pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
 3             T4] because it results from a continuance granted by
 4             the Court at defendant’s request on the basis of the
 5             Court’s finding that the ends of justice served by
 6             taking such action outweigh the best interest of the
 7             public and the defendant in a speedy trial.
 8   4.   Nothing in this stipulation and order shall preclude a
 9        finding that other provisions of the Speedy Trial Act
10        dictate that additional time periods are excludable from the
11        period within which a trial must commence.
12

13        IT IS SO STIPULATED.
14

15   Dated: June 14, 2019          Respectfully Submitted,
16                                 /s/ Dustin D. Johnson
                                   DUSTIN D. JOHNSON
17                                 Attorney for Defendant
                                   Kimberley Robinson
18

19   Dated: June 14, 2019          /s/ Dustin D. Johnson for
                                   Robert M. Wilson
20                                 ROBERT M. WILSON
                                   Attorney for Defendant
21                                 Brian Robinson
22

23   Dated: June 14, 2019          /s/ Dustin D. Johnson for Mark S. Axup
                                   MARK S. AXUP
24                                 Attorney for Defendant
                                   Cuc Thi Schaeffer
25

26
     Dated: June 14, 2019          /s/ Dustin D. Johnson for Todd Leras
27                                 TODD LERAS
                                   Attorney for Defendant
28                                 Antonio Gonzalez
                                      3
 1

 2
     Dated: June 14, 2019             /s/ Dustin D. Johnson for
 3                                    Hayes H. Gable
                                      HAYES H. GABLE
 4                                    Attorney for Defendant
                                      John Acosta
 5

 6
     Dated: June 14, 2019            McGREGOR W. SCOTT
 7                                   United State Attorney
 8

 9                                    /s/ Dustin D. Johnson for
                                      Michele Beckwith
10                                    MICHELE BECKWITH
                                      Assistant United State Attorney
11

12

13                             FINDINGS AND ORDER

14   IT IS SO FOUND AND ORDERED this 14th day of June, 2019.

15

16                          /s/ John A. Mendez_________________
                            John A. Mendez
17                          United States District Court Judge
18

19

20

21

22

23

24

25

26

27

28
                                         4
